Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered. In view of the RCE, claims 1-20 are pending in which claims 1, 10 and 18 are amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that a term is “applicable to” a  function or non-structural element, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Claims 1-6, 11-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al (US 2017/0201023 of record).
Respecting claim 1, Chiu discloses, at least in Figs. 1-2, a carrier structure (20) having opposite first and second sides;  at least a first electronic component (24) disposed on at least one of the first side and the second side of the carrier structure; a first insulating layer (22) formed on the second side of the carrier structure  (20); a first antenna structure (23) coupled to the first insulating layer (22) and electrically connected to the first electronic component (24) ; and a second antenna structure (21, 211) coupled to the carrier structure (20) and shielding the first electronic component (metal ground layer 211 of the second antenna shields the first electronic component as shown in Fig. 2).  Regarding limitations “the first antenna structure is applicable to a first frequency band” and “the second antenna structure is applicable to a second frequency band different from the first frequency band” in which the element “applicable to” is not a positive limitation but only the capability to so apply. Therefore, it cannot be relied upon to define over the prior art that meets the claim structural limitations. Chiu discloses the first antenna structure (23) radiated at a first frequency band, and the second antenna structure (21, 211) that is different from the first antenna structure. Thus, the second antenna structure would be capable to a frequency band different from the first frequency band. 
Respecting claim 12, Chiu discloses an electronic device (par. [0005]) comprising an electronic package according to claim 1 (as discussed in claim 1 above). Chiu further discloses a circuit board (10, par. [0003]) and the electronic package is coupled to the circuit board and a second electronic component (14 in par. [0006]) disposed on the circuit board and electrically connected to the second antenna structure of the electronic package.
	Respecting claims 2-4 and 13-14, Chiu discloses the carrier structure (20) has a circuit layer (21) electrically connecting the first electronic component (24) and the first antenna 
	Respecting claims 5-6 and 15, Chiu discloses the second antenna structure (21 in Fig. 2; 21’ in Fig. 2’) is a conductive structure embedded in the carrier structure (20), the second antenna structure comprises a first conductive layer (211) for grounding the first antenna structure (20).
	Respecting claim 11 and 19, Chiu discloses, at least in par. [0045], the first antenna structure (23) is applied to the first frequency band, the second antenna structure (21, 211) serves as a ground for the first antenna structure.
Claims 1-7, 9, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii Tomoji (JP 2007-042978 of record) hereafter Fujii.
Respecting claim 1, Fujii discloses, at least in Fig. 3 & the abstract, a carrier structure (11) having opposite first and second sides; at least a first electronic component (12, 13) disposed on at least one of the first side and the second side of the carrier structure, a first insulating layer (17, 21) formed on the second side of the carrier structure, a first antenna structure (20) coupled to the first insulating layer and electrically connected to the first electronic component (12, 13),  and a second antenna structure (27, 24) coupled to the carrier structure (11) and shielding the first electronic component (metal ground layer 27 of the second antenna shields the first electronic component 12 as shown in Fig. 3).  
Regarding newly added limitations “the first antenna structure is applicable to a first frequency band” and “the second antenna structure is applicable to a second frequency band different from the first frequency band” in which the element “applicable to” is not a positive 
	Respecting claims 2-4, Fujii disclose the carrier structure (11) has a circuit layer (24 in Fig. 3) electrically connecting the first electronic component (12 & 13) and the first antenna structure (120 in Fig. 3), the first antenna structure comprises a first antenna layer and a second antenna layer separated from the first antenna layer and arranged on opposite sides of the first insulating layer (first layer 46 and 2nd layer 32 in Fig. 3). Further, the first antenna layer and the second antenna layer coupled to transmit signals is merely an intended use of the antenna for transmitting.  
	Respecting claims 5-7 and 9, Fujii further discloses the second antenna structure is a conductive structure (24 + 27 in Fig. 3) embedded in the carrier structure (11 in Fig. 3), the second antenna structure comprises a first conductive layer (27) for grounding the first antenna structure (20),  the second antenna structure comprises a plurality of conductive contacts (36, 37, 38 in Fig. 3) exposed from the first side of the carrier structure (11), and a second insulating layer bonding the second antenna structure to the first side of the carrier structure.
	Respecting claims 11 and 19, the use of the second antenna structure serves as a ground for the first antenna structure is merely an intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

Claims 8, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii or Chiu.
	Respecting claims 8 and 16, Fujii or Chiu discloses every features of the claimed invention as discussed in claims 1, 7 and 12. Using the conductive contacts as signal input ports and grounding ports of the second antenna structure are merely indented uses. Fujii does not suggest “any two of the conductive contacts are spaced at a distance equal to 1/4 to 1/10 wavelength of a signal of the second antenna structure” However, It would have been obvious to one having ordinary skill in the art to select the distance between the contacts as claimed since said range come within the scope of the customary practice followed by a person skilled in the art to achieve design results and parameters of the antenna structure. 
Respecting claims 17 and 20, providing the electronic device with conductive structures and connectors are well known in the semiconductor field for connecting purposes. Therefore, it would have been obvious to employ conductive structures and connectors for electronic package of Chiu.
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	
	Fujii and Chiu fail to teach the first electronic component is disposed on the first side of the carrier structure, the second insulating layer encapsulates the first electronic component as defined in claims 10 and 18. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

June 10, 2021


/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845